 MILLS PATROL SERVICE, INC.Mills Patrol Service, Inc. and Harry I.. Miller. Case29-CA-8781September 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNITE.ROn May 27, 1982, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge onlyto the extent consistent herewith, and adopt theAdministrative Law Judge's recommended Order,as modified.The facts are set forth more fully by the Admin-istrative Law Judge in the attached Decision.Briefly, employee Harry Miller met with Respond-ent's president, Mills, and Vice President Pruitt, onMarch 2, 1981. Miller attempted to discuss withthem the possibility of the employees obtaining sickbenefits, medical coverage, and representation by aunion. According to the credited evidence, imme-diately after Miller made these inquiries, Respond-ent's president, Mills, discharged him. Respondentalleges it discharged Miller because of the rude andaggressive conduct he displayed in both the March2 meeting and a meeting which took place 2 weeksearlier concerning the computation of overtime.Miller denies that his behavior was either rude oraggressive.The Administrative Law Judge found that Re-spondent's discharge of Miller, immediately afterMiller stated he planned to organize a union, vio-lated Section 8(a)(3) of the Act, because this con-duct would have the effect of discouraging unionactivity. He dismissed as pretextual Respondent'sassertion that Miller was discharged for his rudeconduct. Although we agree with the Administra-tive Law Judge's conclusion, we do so only for thereasons that follow.We find that the General Counsel has made aprima facie showing that Miller's discharge wasmotivated by Respondent's desire to discourageunion activity.' Respondent discharged Miller im-i Wright line, a Divirion of Wright Line, Inc., 251 NLRB IOR3 (1980).264 NLRB No. 65mediately after Miller stated he planned to bring aunion into Respondent's operations.2This dis-charge occurred even though Miller was a valuableemployee. As Respondent's vice president, Pruitt,testified, Miller could work a varied schedule in-cluding both day and night hours, and Respondenthad received no substantial complaints about thequality of Miller's work.We also find that Respondent has not rebuttedthe prima facie case. Respondent alleges it dis-charged Miller for his rude and aggressive conductduring the March 2 meeting. It alleges that Millerraised his voice when he made his inquiries andthat Pruitt had to ask Miller several times to lowerhis voice.3However, the circumstances and timingof Miller's discharge belie Respondent's assertionsthat it let him go because of his alleged rude be-havior. Miller had allegedly also raised his voice atthe meeting which occurred 2 weeks prior to thedischarge, but he was not discharged then. More-over, at the March 2 meeting, he was not dis-charged until he stated that he planned to bring ina union, at which point Respondent immediatelydischarged him. Hence, Respondent has failed torebut the General Counsel's prima facie case.We further find that, based on Respondent's bestevidence, Miller's manner of presentation containedno violence or threat of violence, nor was thereevidence that the activity was engaged in for im-proper motives or in bad faith. Also, while the Ad-ministrative Law Judge's Decision states that Pruittcharacterized Miller's behavior as a "rage," wenote that this characterization was made pursuantto a leading question by the Administrative LawJudge, and that, prior to the leading question,Pruitt had only characterized Miller's voice as"raised" and "loud." Furthermore, there was noshowing that Miller's actions were of such a char-acter as to render him unfit for further service.4Accordingly, we find that Respondent would nothave discharged Miller, absent his comments ex-2 We note that Respondent's employees already were represented by aunion. but. contrary to Respondent, we do not find this dispositive.Miller had only worked for Respondent for 3 months prior to the March2 meeting and he denied any knowledge of the Union's existence. Re-spondent produced no evidence indicating Miller was informed of theUnion's existence, and, given the Union's failure to bargain actively andrepresent the employees, we find that Respondent discharged Miller toprevent him from pursuing any further his interest in unionization.I We note that, despite substantially conflicting testimony regardingimportant matters in this case, the Administrative Law Judge failed tomake specific credibility resolutions. For example, there is an unresolvedconflict of testimony as to whether Miller's voice was raised during boththe March 2 meeting and the meeting 2 weeks beforehand. However, aswe have concluded that, viewing the evidence in a light most favorableto Respondent, the discharge was not warranted, the Administrative LawJudge's failure to resolve credibility conflicts has had no impact on thiscase.4 Betrcher .Ianufacturng Corporation, 76 NLRB 526 (1948).323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpressing an interest in unionization, and thereforethe discharge violated Section 8(a)(3) of the Act.The Administrative Law Judge also concludedthat Respondent discharged Miller in violation ofSection 8(a)(1) of the Act. He found Miller's in-quiries to be protected concerted activity becauseMiller's inquiries were of common interest to allemployees and would have a collective benefit. Re-spondent excepts to the Administrative LawJudge's conclusions. We find merit in these excep-tions.In order for activity to be protected by Section8(a)(1), it must be concerted in nature. Where it isshown that an employee is acting for his own indi-vidual benefit without the support of his cowork-ers, there can be no finding of concerted activity.'In the present case, there is no evidence that Millerdiscussed the subject matter of his inquiries withany other employee or that any fellow worker wasaware of his efforts.6The present case is distinguishable from HansenChevrolet, 237 NLRB 584 (1978), the case relied onby the Administrative Law Judge. In Hansen Chev-rolet, an individual employee's request for a wageincrease was found to be concerted activity be-cause there was a uniform pay system whichwould have been impracticable to change for oneemployee without changing it for every employ-ee.7In the present case, no evidence of such acomprehensive plan was produced. Therefore, forthe reasons set forth above, we conclude that Mill-er's individual action does not fall within the defi-nition of concerted activity and is not protected bySection 8(a)(1) of the Act.8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied herein, and hereby orders that the Respondent,Mills Patrol Service, Inc., New York, New York,its officers, agents, successors, and assigns, shalltake the action set forth in said recommendedOrder, as so modified:a National Wax Company, 251 NLRB 1064 (1980).a We note that certain statements in the record indicate that in the pastother employees had asked Respondent about pay increases and a union.However, there is no evidence that Miller knew of these inquiries or thatRespondent thought Miller represented other employees in the matters heraised.7 Chairman Van de Water and Member Hunter were not on the Boardwhen Hansen Chevrolet was decided and they do not pass on the correc-tions of the holding of that decision which in any event for the reasonsnoted above is distinguishable on its facts from the instant case.a Inasmuch as Miller's discharge did violate Sec. 8(aX3), Member Fan-ning finds it unnecessary to consider whether or not the discharge wouldhave violated Sec. 8(aXI) had it not violated Sec. 8(aX3).1. Delete paragraph l(a) and reletter the subse-quent paragraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge or otherwise dis-criminate against employees because of theirunion activities or to discourage such activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer Harry L. Miller immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges and WEWILL make him whole for any loss of wagesor other benefits he may have suffered as aresult of our discrimination against him, withinterest.WE WILL expunge from our files any refer-ences to the discharge of Harry L. Miller onMarch 2, 1981, and WE WILL notify him, inwriting, that this has been done and that evi-dence of this unlawful discharge will not beused as a basis for future personnel actionsagainst him.MILLS PATROL SERVICE, INC.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This casewas heard in Brooklyn, New York, on February 8, 1982.Upon a charge filed by Harry L. Miller on April 1, 1981,and served the same date, the Regional Director forRegion 29 issued a complaint alleging that Mills PatrolService, Inc., herein called Respondent, violated Section8(a)(1) and (3) of the Act by discharging Miller becauseof his union and other protected activities. Respondentfiled an answer denying the commission of any unfairlabor practices.324 MILLS PATROL SERVICE, INC.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs.Upon the entire record in the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent, a New York corporation with a principaloffice in the city and State of New York, is engaged inthe business of performing security guard services andrelated services. During the year preceding the issuanceof the complaint, Respondent performed security guardand related services valued in excess of $50,000, ofwhich services in excess of $50,000 were performed forenterprises within the State of New York, including,Consolidated Edison Co., Inc., herein called Con Edison,each of which annually purchased goods and materialsvalued in excess of $50,000 from business located outsidethe State of New York, which goods and materials areshipped into New York State from States outside of theState of New York.The complaint alleges, and Respondent admits, that itis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act, and I so find.11. THE A I..EGED UNFAIR LABOR PRACTICESA. FactsRespondent is in the business of providing and per-forming security guard services. Its principal client isConsolidated Edison for whom Respondent provides theguard services at facilities located in the Boroughs ofBrooklyn and the Bronx. Curtis Mills is the president ofRespondent and John Pruitt is its vice president.In December 1980 Harry Miller was hired by VicePresident Pruitt as a security guard. He was assigned foremployment at a Con Edison facility on Hudson Avenue,Brooklyn, where he worked various shifts. Miller testi-fied that on Monday, March 2, 1981, he went to Re-spondent's office about noon in order to pick up a pay-check. He said that he stopped at Pruitt's desk and askedwho he could see about sick benefits, medical coverage,and a union. Pruitt told him to see Mills. He immediatelywent in to see Mills, and asked who did he see about sickbenefits, medical coverage, and the Union. Mills told himto see Pruitt, but Miller said that Pruitt had sent him tosee Mills. The latter then said that he did not give sickbenefits or medical coverage, and that he did not have aunion. Mills told him, "If you are out sick, you don't getpaid." Miller then said, "If you don't have the union, andyou never had a union, who do I see about forming aunion?" Mills replied that if Miller did not like what wasgoing on he could turn in his uniform. Miller then said,"I wasn't unhappy with what was going on, but I wouldgo about forming a union on my own." He then wenthome.Miller later learned that Mills had called his house andwanted to know where he was, and that his cousin toldMills that he had gone to work. Miller stated that, on hisway in to his worksite, he met a sergeant who told himto call Mills before he started work. This was just beforehis scheduled starting time at 4 p.m. Miller then calledand Mills asked why he had reported to the jobsite whenhe was fired. Miller said he had not been fired but Millssaid that if Miller did not like what was going on to turnin his uniform. There ensued some arguing on the phoneand Mills hung up. Miller stated that he called back, andthis time Pruitt answered the phone. He told Pruitt that,if he were fired, he was coming in the next day to pickup his check. Pruitt told him to stop the nonsense and hewould have to wait for the following Monday to get hischeck, which he did.On cross-examination, Miller testified that, 2 weeksbefore he was fired on March 2, he was in the officewith Mills talking to him about overtime. Miller main-tained that the employees were not getting the rightamount of money for overtime worked. He denied thathe had been screaming at a Mr. White, apparently aclerical employee, about the subject of his pay. Millerstated that, while he was having this conversation aboutovertime with Mills, Pruitt came in and tried to explainto him about how the overtime was computed. Millertold Pruitt that he was not going to believe him, and thatprobably Pruitt, on the other hand, would not believehim, so he went home. In addition Miller denied havingmade "an outburst" at this meeting-2 weeks before hewas discharged-nor was his behavior discussed at thatmeeting. When asked whether he recalled having made athreat that he would bring a union in to Respondent,Miller replied that he made no threat but merely toldMills he would see about getting a union on his own.Miller further stated, in response to a query on the sub-ject, that, when hired, he was told by White this was anonunion job, and he was unaware that an election hadbeen held and that Respondent was negotiating with aunion. Finally Miller stated that he did not recall havingbeen told by Mills and Pruitt to subdue his aggressive-ness or having been told by Pruitt that he was rude.Mills and White did not testify at the hearing, but VicePresident Pruitt, who appeared on behalf of Respondent,did testify. Pruitt was anxious that the record reflectwhat had occurred 2 weeks prior to the March 2 eventswhich resulted in Miller's discharge. On that occasion,according to Pruitt, he came into the office and foundMiller "screaming" at White. Pruitt stopped Miller andsuggested they go into Mills' office in order to resolvewhatever the dispute was about. After explaining whathappened to Mills, Pruitt told Miller that his behaviorwas totally unacceptable, and that nothing would be re-solved by his yelling and screaming at office personnel.Mills also explained to him that the Company would notaccept this kind of behavior, and Pruitt told Miller that,if this incident occurred again, he would be replaced.Miller assured them that Respondent would have noproblem with him and left. Pruitt testified there was nofurther problem with Miller until March 2, when hecame into the office again.On March 2, according to Pruitt, Miller came to theoffice and told Pruitt that he would like to see him abouta pay increase. They again went to Mills' office and had325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome discussion which Pruitt labeled as disrespectful andduring which Miller asked for a pay increase, "whichmany people have asked for," and he also asked aboutunion benefits, sick pay, and "so forth." Pruitt statedthat, while asking about these things, Miller's voice wasraised and Pruitt did not know whether this was becausehe was excited or disrespectful. Pruitt cautioned himagain, and, when Miller calmed down, Pruitt told himthat he was very concerned that Miller would act thisway with Respondent's client, Con Edison. In responseto a question from the Administrative Law Judge, Pruittaffirmed that, while Miller was asking for benefits andthe possibility of getting a union, he did this in a loudtone, which Pruitt characterized as being in a rage.At this point, according to Pruitt, Mills told Miller heappeared to be dissatisfied with almost every area of Re-spondent's business. Mills said he did not want Miller toreport at 4 o'clock that day and he could bring back hisuniform. Miller insisted he was going to work anyway,jumped up from the desk, went to the door, and said,"I'm going to see to it that a union comes in here." Hethen walked out. Miller called in at 4 o'clock that dayand said he was on duty, which is what the guards nor-mally did, and was told that he was to go to work.Pruitt further testified that, after the first problem theyhad with Miller 2 weeks before the discharge, he andMills discussed whether they should allow him to contin-ue. They decided that, since Respondent had heard noth-ing about problems with Con Edison, it would continuehis employment, also considering that Miller was willingto work a varied schedule, unlike most of the otherguards.Finally Pruitt testified that a Board election had beenconducted about the beginning of January 1980, as aresult of which a union was certified. Thereafter, Re-spondent had several meetings and negotiations with theunion, that no contract resulted, and Respondent has notheard from the union.B. Discussion and AnalysisThere is very little conflict in the testimony betweenMiller on the one hand and Pruitt on behalf of Respond-ent. The main distinction lies in Miller's assertion that hewas unaware that he had been discharged until he calledthe office shortly before 4 p.m. in response to a messagehe received from the guard at his jobsite. On the otherhand Pruitt insists, and for the purposes of this discus-sion, it can be so found, that Miller was discharged byMills during the meeting on March 2 in the morning ofthat day. In addition Miller denied having made an out-burst at the meeting 2 weeks before he was discharged,and further denied that he had been told to subdue hisaggressiveness, as contended by Pruitt. In any case thesalient facts, essentially uncontroverted, are that Miller,in a meeting with Mills and Pruitt 2 weeks before he wasdischarged, discussed and argued with them the questionas to whether employees were being paid properly, andin the right amount, for their overtime; and that in thecourse of that meeting Pruitt sat with Miller, using a cal-culator, and attempted to convince him that the proce-dures were indeed proper. Nor is there any question that,on March 2 just immediately prior to his discharge,Miller attempted to discuss with Pruitt and Mills the pos-sibility of the employees obtaining sick benefits, medicalcoverage, and representation by a union. On behalf ofRespondent, Pruitt alleges that Miller was discharged be-cause of his conduct, rudeness, and aggressiveness in thepresentation of these matters.Section 7 provides that employees shall have the rightto engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection. Theissue is, therefore, whether Mills was discharged by Re-spondent because he engaged in concerted activitieswhich are protected by the Act or whether, as allegedby Respondent, for reason of his "outbursts" and over-aggressiveness in his relations with his superiors. Withregard to the incident related by Pruitt 2 weeks prior tothe discharge, it is uncontradicted that Miller was inquir-ing about the mode in which Respondent was computingand paying for overtime. The Board has held that, wherean employee inquired about the wage system on his own,this action constituted concerted activity because thewage system was of common interest to all employeesand would not have been changed for only one. HansenChevrolet, 237 NLRB 584 (1978). Clearly the same pro-tection must be accorded an employee who makes in-quiries, as Miller did herein of his employer, not only aswith respect to the overtime payment system, but alsowith respect to the institution of sick benefits and medi-cal coverage, items of obvious interest to all employees.Moreover by inquiring, as he did on March 2, whetherRespondent would entertain the thought of having aunion represent its employees, and finally stating that hewould bring in a union of his own, Morris was furtherengaging in concerted activity protected under Section 7of the Act.Having established the protected concerted nature ofthe activities in which Miller engaged on March 2 and 2weeks prior thereto, there remains the question as towhether he was discharged for such conduct. I find in allthe circumstances that Respondent did discharge Millerbecause of his statements on March 2 and before and thatthe reasons asserted by Pruitt for the discharge were pre-textual. In these matters, timing is always an importantfactor for consideration. Respondent's reaction to Millercould not have been more precipitous since, according toPruitt, he was discharged immediately upon his voicinghis demands or suggestions on March 2. Moreover I findno merit to Pruitt's assertion that Miller was terminatedbecause of his "outbreaks," aggressiveness, and rudeness.No action had been taken by Respondent when Milleracted in a similar vein 2 weeks before March 2. IndeedPruitt testified that Miller was a very desirable employeebecause of the flexibility he exhibited concerning theschedule of shifts he was willing to work, unlike most ofRespondent's other employees. In addition Pruitt laidgreat emphasis on Respondent's concern for the conductof its employees with respect to the personnel and offi-cers of its principal client, Consolidated Edison, onwhose worksite Miller was employed. Pruitt also statedin this regard that he had received no complaints norwas he aware of any from Consolidated Edison concern-ing Miller's work performance or conduct. Further he326 MILLS PATROL SERVICE, INC.affirmatively testified that he was not aware of any mis-conduct on the part of Miller from the time of the firstmeeting 2 weeks prior to March 2, described above, andMarch 2. Accordingly, I find that Respondent dis-charged Miller for having engaged in protected concert-ed activities and thereby violated Section 8(a)(l) of theAct.The complaint alleges that Respondent's discharge ofMiller also constituted a violation of Section 8(a)(3) ofthe Act. In National Airmotive, a Division of RepublicCorporation, 207 NLRB 517 (1973), the Board, finding aviolation of Section 8(a)(1) of the Act in a situationwhere an employee was discharged for circulating a peti-tion about wages, refused to find a violation of Section8(a)(3), although the Administrative Law Judge hadfound that the employees "impliedly threatened to bringa union into the plant." The Board there held that therewas no activity on behalf of the union. In the instantcase there is no implication or inference but rather adirect statement to Respondent by Miller that he wouldbring in a union on his own. Since Section 8(a)(3) findsunlawful discrimination which tends to encourage or dis-courage union activity, I find in the instant situation thatRespondent further violated Section 8(a)(3) of the Actby discharging Miller when he openly stated that he wasabout to bring a union into Respondent's operation.Clearly this conduct would have the effect of discourag-ing union activity.'111it. THE IFFEC 1 OF THE UNFAIR I.ABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes, burdening, and obstructing commerce and thefree flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that Respondent has violated the Act byunlawfully discharging Harry L. Miller, and thereafter,failing and refusing to reinstate him, I shall recommendthat Respondent be required to offer immediate and fullreinstatement to Miller to his former position or, if suchposition is no longer available, to a substantially equiva-lent position, without prejudice to his seniority or otherrights and privileges, and make him whole for any lossof earnings or other monetary loss he may have sufferedas a result of the discrimination against him, less interimearnings, if any, plus interest. Any backpay due is to bedetermined in the manner set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest to be com-The remedy is the same in any case.puted in the manner described in Florida Steel Corpora-tion, 231 NLRB 651 (1977).2I shall also recommend that Respondent expunge fromits records any reference to the unlawful discharge ofMiller, and inform him that this will not be used as abasis for further personnel actions concerning him.3CONCL USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. By discharging Harry L. Miller, because of his con-certed activities for the purposes of mutual aid and pro-tection, Respondent violated Section 8(a)(l) of the Act.3. By discharging Miller in order to discourage unionactivities, Respondent violated Section 8(a)(3) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER4The Respondent, Mills Patrol Service, Inc., NewYork, New York, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging employees because of their participa-tion in concerted activities for the purposes of mutual aidand protection.(b) Discharging or otherwise discriminating againstemployees because of their union activities and in orderto discourage their union activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative actions to effectuatethe policies of the Act:(a) Offer Harry L. Miller full reinstatement to hisformer job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his senior-ity or other rights and privileges, and make him wholefor any loss of earnings in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords to analyze the amount of backpay due.(c) Expunge from its files any reference to the dis-charge of Harry L. Miller on March 2, 1981, and notifyhim in writing that this has been done and that evidence2 See, generally, Isis Plumbing <& Heating Co., 138 NLRB 716 (1962).3 Sterling Sugars. Inc., 261 NLRB 472 (1982).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this unlawful discharge will not be used as a basis forfuture personnel actions against him.(d) Post at its New York City office copies of the at-tached notice marked "Appendix."5Copies of said noticeon forms provided by the Regional Director for Region29, after being duly signed by its authorized representa-5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."tive shall be posted by it at its New York, New York,facility immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.328